        CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            DISTRICT COURT OF MINNESOTA

IN RE PORK ANTITRUST LITIGATION              Case No. 18-cv-01776 (JRT-HB)

                                             AMENDED ORDER GRANTING
This Document Relates To:                    MOTION FOR PRELIMINARY
                                             APPROVAL OF THE CLASS ACTION
THE DIRECT PURCHASER PLAINTIFF               SETTLEMENT BETWEEN DIRECT
ACTION                                       PURCHASER PLAINTIFFS AND
                                             SMITHFIELD FOODS, INC.
            CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 2 of 7




       This Court, having reviewed the Motion for Preliminary Approval of the Class

Action Settlement Between Direct Purchaser Plaintiffs and Smithfield Foods, Inc.

(“Motion”) (ECF No. 828), its accompanying memorandum and the exhibits thereto, the

Settlement Agreement, 1 and the file, hereby ORDERS AND ADJUDGES:

 Preliminary Approval of Settlement Agreement and Certification of Settlement Class
                               for Settlement Purposes

       1.       This Court has jurisdiction over this action and each of the parties to the

Settlement Agreement. Upon review of the record, the Court finds that the proposed

Settlement Agreement, which was arrived at by arm’s-length negotiations by highly

experienced counsel, falls within the range of possible approval and is hereby

preliminarily approved for settlement purposes, subject to further consideration at the

Court’s Fairness Hearing. The Court preliminarily finds that the Settlement Agreement is

fair, reasonable, adequate, and in the best interests of the Settlement Class, raises no

obvious reasons to doubt its fairness, and raises a reasonable basis for presuming that

the Settlement Agreement and its terms satisfy the requirements of Federal Rules of Civil

Procedure 23(c)(2) and 23(e) and due process so that notice of the Settlement should be

given to the Settlement Class.




   1
     Unless otherwise noted, all capitalized terms shall have the same meaning as in the
Settlement Agreement between Direct Purchaser Plaintiffs and Smithfield Foods, Inc.
(also referred to herein as “Settlement”).
            CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 3 of 7




       2.       The Court finds for settlement purposes that the Settlement Class satisfies

the requirements of Rule 23(a) for the following reasons:

                a.    The Settlement Class satisfies the numerosity requirement of Rule

23(a)(1), because there are sufficiently numerous class members of the Class, making

joinder of all class members impracticable;

                b.    The Settlement Class satisfies the commonality requirement of Rule

23(a)(2), because the Settlement Class raises common issues of law and fact;

                c.    The Settlement Class satisfies the typicality requirement of Rule

23(a)(3), because the Class Representatives’ have suffered the same injury as other class

members-by being subjected to Defendant’s conduct; and

                d.    The Settlement Class satisfies the adequacy requirement of Rule

23(a)(4) because the Class Representatives have demonstrated that they are willing and

able to fulfill their duties as representatives of the Settlement Class, and Interim Co-Lead

Counsel are experienced and knowledgeable in the prosecution of complex litigation and

class actions, such as this litigation, and have demonstrated their abilities to adequately

represent the Settlement Class throughout this litigation.

       3.       The Court finds for settlement purposes that the Settlement Class satisfies

the requirements of Rule 23(b)(3) because:
            CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 4 of 7




                a.     Questions of law and fact common to the members of the Settlement

Class predominate over any questions affecting only individual members, including legal

and factual issues relating to liability and damages; and

                b.     A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

       4.       This Court certifies for settlement purposes a Settlement Class defined as:

                DPPs and all other persons who purchased Pork directly from
                any of the Defendants or any co-conspirator, or their
                respective subsidiaries or affiliates for use or delivery in the
                United States from January 1, 2009 through January 12, 2021.
                Specifically excluded from the Settlement Class are the
                Defendants; the officers, directors or employees of any
                Defendant; any entity in which any Defendant has a
                controlling interest; and any affiliate, legal representative,
                heir or assign of any Defendant. Also excluded from this
                Settlement Class are any federal, state, or local governmental
                entities, any judicial officer presiding over this action and the
                members of his/her immediate family and judicial staff, and
                any juror assigned to this action.

       5.       The Court appoints the law firms of Lockridge Grindal Nauen P.L.L.P., and

Pearson, Simon & Warshaw, LLP as Co-Lead Counsel for the Settlement Class.

                                 Approval of the Notice Plan

       6.       The Court hereby appoints A.B. Data Ltd as the settlement administrator

and directs notice to be distributed to the Settlement Class members pursuant to Federal

Rule of Civil Procedure (“Rule”) 23(c)(2).

       7.       The proposed notice plan set forth in the Motion and the supporting

declarations complies with Rule 23(c)(2)(B) and due process as the proposed notice plan
            CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 5 of 7




constitutes the best notice that is practicable under the circumstances, including

individual notice via mail and email to all members who can be identified through

reasonable effort. The direct mail and email notice will be supported by reasonable

publication notice to reach potential members of the Settlement Class who could not be

individually identified.

       8.       The attached proposed notice documents: Long Form Notice (Exhibit A),

Email Notice (Exhibit B), and Summary Publication Notice (Exhibit C), and their manner of

transmission, comply with Rule 23(c)(2)(B) and due process because the notices and

forms are reasonably calculated to adequately apprise the Settlement Class of (i) the

nature of the action; (ii) the definition of the class certified; (iii) the class claims, issues, or

defenses; (iv) that a Settlement Class member may enter an appearance through an

attorney if the member so desires; (v) that the court will exclude from the Settlement

Class any member who requests exclusion; (vi) the time and manner for requesting

exclusion; and (vii) the binding effect of a class judgment on members of the class under

Rule 23(c)(3). Non-substantive changes, such as typographical errors, can be made to the

notice documents by agreement of the parties without leave of the Court.

                    Schedule for Class Notice and the Fairness Hearing

       9.       The Court hereby sets the below schedule for the dissemination of notice

to potential members of the Settlement Class, for members of the Settlement Class to

object to or exclude themselves from the Settlement Agreement, and for the Court’s

Fairness Hearing, at which time the Court will determine whether the Settlement should
        CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 6 of 7




be finally approved as fair, reasonable, and adequate. This Court may order the Fairness

Hearing to be postponed, adjourned, or continued. If that occurs, the updated hearing

date shall be posted on the Settlement Website, but other than the website posting, the

Parties will not be required to provide any additional notice to Settlement Class members.

Pursuant to any applicable orders relating to the COVID-19 emergency or otherwise, the

Fairness Hearing may take place remotely, including via telephone or video conference.
         CASE 0:18-cv-01776-JRT-HB Doc. 870 Filed 08/05/21 Page 7 of 7




 DATE                                   EVENT
 September 3, 2021                      Settlement Administrator to provide
                                        direct mail and email notice, and
                                        commence implementation of the
                                        publication notice plan.
 November 2, 2021                       Last day for Settlement Class members to
                                        request exclusion from the Settlement
                                        Class; for Settlement Class members to
                                        object to the Settlement; and for
                                        Settlement Class members to file notices
                                        to appear at the Final Fairness Hearing.
 November 9, 2021                       Co-Lead Counsel to provide Smithfield
                                        with a list of all persons and entities who
                                        have timely and adequately requested
                                        exclusion from the Settlement Class.
 January 13, 2022                       Co-Lead Counsel shall file a motion for
                                        final approval of the Settlement and all
                                        supporting papers, and Co-Lead Counsel
                                        and Smithfield may respond to any
                                        objections to the proposed Settlement.
 January 27, 2022 at 10:00 a.m.         Final Fairness Hearing.

       IT IS SO ORDERED.



Dated: August 4, 2021
at Minneapolis, Minnesota
                                    s/John R. Tunheim______________________
                                    JOHN R. TUNHEIM
                                    Chief Judge
                                    United States District Judge
